DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 2 and 4 fail to have proper labels for all the rectangular boxes such as 212, 206, 210, 100, 214, 402, 404 and 406 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-6, 8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels et al. (US2017/0220772A1) hereafter Vleugels, in view of Manion (US2016/0220184A1).
Regarding claim 1, Vleugels discloses a wearable device (fig 2:218, par[0135]: Electronic device 218 may for example be a wearable device 321 that is worn around the wrist, arm or finger) comprising: 
at least one motion sensor operable to detect one or more motion signals (fig 6:627, par[0141], [0143]: Electronic device 218 typically includes, in part, one or more sensor units 627. The processor might be programmed to disable all motion-detection related circuitry, with exception of an accelerometer. The processor could then monitor accelerometer sensor data and if those data indicate an actual or prominent food intake activity such as a bite or sip gesture, then the processor could activate additional circuitry, such as a data recording mechanism. The processor might use the accelerometer sensor data to monitor a pitch of the wearer's arm.); 
a processor coupled to the at least one motion sensor (fig 6:628, par[0141]: Electronic device 218 typically includes, in part, one or more sensor units 627, a processing unit 628, memory 629, a clock or crystal 630, radio circuitry 634, and a power management unit (“PMU”) 631); 
one or more biological sensors coupled to the processor and operable to detect one or more biological indicators of a user (par[0070], [0141]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors. Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type. Electronic device 218 typically includes, in part, one or more sensor units 627); and 
a memory configured to store instructions executable by the processor (fig 6:629, par[0141]: Electronic device 218 typically includes, in part, one or more sensor units 627, a processing unit 628, memory 629), the instructions, when executed, are operable to: 
obtain, from the at least one motion sensor, at least one of the one or more motion signals (par[0143]: The processor might be programmed to disable all motion-detection related circuitry, with exception of an accelerometer. The processor could then monitor accelerometer sensor data and if those data indicate an actual or prominent food intake activity such as a bite or sip gesture, then the processor could activate additional circuitry, such as a data recording mechanism. The processor might use the accelerometer sensor data to monitor a pitch of the wearer's arm); 
obtain, from the one or more biological sensors, at least one of the one or more biological indicators of the user (par[0070], [0156]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors. Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type. Information obtained from the non-real-time analysis and learning subsystem 105 may also be used, optionally in combination with information from one or more sensors 627, to predict or facilitate the detection of a probable, imminent or actual start/end of a food intake event.); 
correlate the at least one biological indicators of the user with the detected one or more motion signals (par[0285]: Cross-correlated analytics sub-system 1604 may combine the predicted drinking gestures with other sensor data to predict more accurately if someone is consuming a drink that contains alcohol and estimate the amount of alcohol consumed. Examples of other sensor data may include but are not limited to measuring hand vibration, heart rate, voice analysis, skin temperature, measuring blood, breath chemistry or body chemistry.).
Vleugels does not explicitly disclose the wearable device operable to: determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators.
Manion discloses the wearable device (fig 2:202, par[0034]: The hydration monitor 202 may be a handheld computing device or a smartphone and may receive fluid loss and fluid dispensed data from the fluid excretion module 204 and the fluid dispenser 206, respectively ) operable to: determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators (fig 2:202 & fig 3, par[0029], [0032], [0034], [0037]: The hydration monitoring unit may be combined with either the fluid dispensing unit or the fluid excretion module. The fluid excretion module 204 may further include components to measure other characteristics regarding the user. These other characteristics may include the user's heart rate, the user's body temperature, and an activity level of the user. The measurements may be made using accelerometers, temperature sensors, and pressure sensors. This data may also be provided to the hydration monitor 202. The hydration monitor 202 may combine the data to determine a hydration status of the user. The user may then be informed of their hydration status periodically or upon being prompted by the user. FIG. 3 is an example chart 300 showing changes in a user's hydration status over time. The chart 300 may show fluid loss (represented by the line 304) and fluid gained (represented by the line 302) by a user over a period of time. The chart 300 may be an example of the hydration monitoring system 100 and/or the hydration monitoring system 200 tracking input and output (loss) of fluid over time to determine when to provide an alert to a user to hydrate or not hydrate).
One of ordinary skill in the art would be aware of both the Vleugels and the Manion references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the drinking event feature as disclosed by Manion to gain the functionality of controlling a hydration monitoring system by including a code for monitoring a hydration status based on a combination of intake and output fluid information, and alerting the user when the user is in an undesirable hydration status, such as slightly dehydrated or dehydrated, for example, which should inform the user to consume fluid, such as water or a sports drink.

Regarding claim 3, Vleugels in view of Manion discloses the wearable device of claim 1, wherein the at least one motion sensor includes an inertial motion unit, an accelerometer, a magnetometer, and/or a gyroscope (Vleugels par[0070]: (par[0070], [0156]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors). 

Regarding claim 4, Vleugels in view of Manion discloses the wearable device of claim 1, wherein the one or more motion signals is processed by a machine learning classification technique (Vleugels par[0239], [0262]: A machine classifier, as part of the processing system (but can also be a separate computer system, and possibly separated by a network of some kind), determines from a gesture envelope what class of gesture might have resulted in that gesture envelope's sensor data and details of the gesture. For example, the machine classifier might output that the sensor data indicates or suggests that a person wearing a bracelet that includes sensors was taking a walk, talking a bite to eat, or pointing at something. Gestures 914, characterized by features and a label, may then be fed into Classifier Training module 915 to produce a trained statistical model that can be used by the Detector subsystem. Classifier Training module 915 may use a statistical model such as a decision tree model, a K-nearest neighbors model, a Support Vector Machine model, a neural networks model, a logistic regression model or other model appropriate for a machine classification).                                                                                                                                                                                                                                                                                                                                                                                                                              

Regarding claim 5, Vleugels in view of Manion discloses the wearable device of claim 4, wherein the machine learning classification technique includes k-nearest neighbor classifier and/or a neural network classifier (Vleugels par[0262]: Gestures 914, characterized by features and a label, may then be fed into Classifier Training module 915 to produce a trained statistical model that can be used by the Detector subsystem. Classifier Training module 915 may use a statistical model such as a decision tree model, a K-nearest neighbors model, a Support Vector Machine model, a neural networks model, a logistic regression model or other model appropriate for a machine classification). 

Regarding claim 6, Vleugels in view of Manion discloses the wearable device of claim 1, wherein the one or more biological sensors includes a heart rate sensor, and the one or more biological indicators includes a heart rate and/or a heart rate variation (Vleugels par[0070]: Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type).

Regarding claim 8, Vleugels in view of Manion discloses the wearable device of claim 1, wherein the one or more biological sensors includes a thermometer, and the one or more biological indicators includes tissue temperature and ambient temperature (Vleugels par[0070], [0122]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers. In one example of such an embodiment, ambient temperature and/or other parameters that may influence hydration requirements or otherwise directly or indirectly measure hydration levels may be tracked. Such tracking may happen continuously or periodically, or otherwise independent from a specific food intake event.).

Regarding claim 14, Vleugels in view of Manion discloses the wearable device of claim 1, wherein the one or more biological sensors includes an atmospheric pressure sensor, an altitude sensor, a relative humidity sensor, a microphone, a clock, an event marker, and/or a camera (Vleugels par[0070], [0087]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras. One or more of the sensor inputs may be still or streaming images obtained from one or more camera modules).

Regarding claim 15, Vleugels in view of Manion discloses the wearable device of claim 14, wherein the one or more biological indicators includes atmospheric pressure, altitude, humidity, sounds associated with eating and/or drinking, time, span of time, images and/or videos associated with drinking (Vleugels par[0091], [0185]: information about a user's pace of eating or drinking may be inferred from analyzing and comparing multiple images captured at different times during the course of a food intake even. one camera may be used to capture one or more images of food items that are on a plate, table or other stationary surface, and a second camera may be used to capture one or more images of food items that are being held by the user, such as for example finger foods or drinks).

Regarding claim 16, Vleugels in view of Manion discloses the wearable device of claim 1, further comprising: 
one or more additional sensors coupled to the processor and operable to detect one or more additional indicators , and the instructions are further operable to: 
obtain, from the one or more additional sensors, at least one of the one or more additional indicators (Vleugels par[0070], [0073]: Sensors may include, are not limited to, accelerometers... Global Positioning Systems (GPS) circuit.......or capacitive sensors. Examples of sensor data include motion data, audio or video recording and other sensor data depending on the sensor type. The sensor inputs might be communicated to processor wirelessly or via wires, in analog or digital form, intermediated by gating and/or clocking circuits or directly provided; Para.[0073], Tracked parameters may include, but are not limited to, the following: location.....and duration of food intake events); 
correlate the at least one additional indicator with the at least one biological indicators of the user and the detected one or more motion signals (Vleugels par[0283], [0285]: Cross-correlated analytics sub-system 1604 can adjust a classification output of a predicted gesture based on historical information 1612 or other non-gesture meta-data 1610 information such as location, date and time, other biometric inputs, calendar or phone call activity information. Cross-correlated analytics sub-system 1604 may combine the predicted drinking gestures with other sensor data to predict more accurately if someone is consuming a drink that contains alcohol and estimate the amount of alcohol consumed. Examples of other sensor data may include but are not limited to measuring hand vibration, heart rate, voice analysis, skin temperature, measuring blood, breath chemistry or body chemistry); 
determine that the drink event is detected based on the correlation between the at least one additional indicator and the one or more motion signals and the at least one biological indicators (Manion fig 2:202, par[0034]: The hydration monitor 202 may be a handheld computing device or a smartphone and may receive fluid loss and fluid dispensed data from the fluid excretion module 204 and the fluid dispenser 206, respectively ) operable to: determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators (fig 2:202 & fig 3, par[0029], [0032], [0034], [0037]: The hydration monitoring unit may be combined with either the fluid dispensing unit or the fluid excretion module. The fluid excretion module 204 may further include components to measure other characteristics regarding the user. These other characteristics may include the user's heart rate, the user's body temperature, and an activity level of the user. The measurements may be made using accelerometers, temperature sensors, and pressure sensors. This data may also be provided to the hydration monitor 202. The hydration monitor 202 may combine the data to determine a hydration status of the user. The user may then be informed of their hydration status periodically or upon being prompted by the user. FIG. 3 is an example chart 300 showing changes in a user's hydration status over time. The chart 300 may show fluid loss (represented by the line 304) and fluid gained (represented by the line 302) by a user over a period of time. The chart 300 may be an example of the hydration monitoring system 100 and/or the hydration monitoring system 200 tracking input and output (loss) of fluid over time to determine when to provide an alert to a user to hydrate or not hydrate).

Regarding claim 17, Vleugels in view of Manion discloses the wearable device of claim 16, wherein the one or more additional sensors includes a global position system component, and the one or more additional indicators includes a physical location (Vleugels par[0070]: (par[0070]: Sensors may include, are not limited to, accelerometers...Global Positioning Systems (GPS) circuit...or capacitive sensors. Para.[0073], Tracked parameters may include, but are not limited to, the following: location.....and duration of food intake events).

Regarding claim 18, Vleugels in view of Manion discloses the wearable device of claim 17, wherein the physical location includes a restaurant and/or a bar (Vleugels par[0283]: Cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or a predicted activity is an eating activity if GPS coordinates indicate that the person is at a restaurant. Cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or a predicted activity is an eating activity if it occurs at a time of day for which past behavior indicates that the user typically engages in eating at this time of the day. In yet another example of the present disclosure, cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or that a predicted activity is an eating activity if the predicted gesture or predicted activity is preceding or following a calendar event or phone call conversation if past behavior indicates that the user typically eats preceding or following similar calendar events (e.g., with same attendee(s), at certain location, with certain meeting agenda, etc.) or phone call conversation (e.g., from specific phone number)).

Regarding claim 19, Vleugels in view of Manion discloses the wearable device of claim 17, wherein the physical location is determined by a calendar, events and/or postings on one or more social media applications, ambient light, UV exposure, humidity, altitude, images, videos, and/or previously visited locations (Vleugels par[0283]: Cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or a predicted activity is an eating activity if it occurs at a time of day for which past behavior indicates that the user typically engages in eating at this time of the day. In yet another example of the present disclosure, cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or that a predicted activity is an eating activity if the predicted gesture or predicted activity is preceding or following a calendar event or phone call conversation if past behavior indicates that the user typically eats preceding or following similar calendar events (e.g., with same attendee(s), at certain location, with certain meeting agenda, etc.) or phone call conversation (e.g., from specific phone number)). 

Regarding claim 20, Vleugels discloses the system comprising: 
a wearable device (fig 2:218, par[0135]: Electronic device 218 may for example be a wearable device 321 that is worn around the wrist, arm or finger) including: 
at least one motion sensor operable to detect one or more motion signals (fig 6:627, par[0141], [0143]: Electronic device 218 typically includes, in part, one or more sensor units 627. The processor might be programmed to disable all motion-detection related circuitry, with exception of an accelerometer. The processor could then monitor accelerometer sensor data and if those data indicate an actual or prominent food intake activity such as a bite or sip gesture, then the processor could activate additional circuitry, such as a data recording mechanism. The processor might use the accelerometer sensor data to monitor a pitch of the wearer's arm.); 
a processor coupled to the at least one motion sensor (fig 6:628, par[0141]: Electronic device 218 typically includes, in part, one or more sensor units 627, a processing unit 628, memory 629, a clock or crystal 630, radio circuitry 634, and a power management unit (“PMU”) 631); 
one or more biological sensors coupled to the processor and operable to detect one or more biological indicators of a user (par[0070], [0141]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors. Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type. Electronic device 218 typically includes, in part, one or more sensor units 627); and 
a mobile device communicatively coupled with the wearable device (par[0134], [0135]: Electronic device 219 may for example be a mobile device 322 such as a mobile phone, a tablet or a smart watch. electronic device 218 and electronic device 219 may be combined into a single electronic device), the mobile device including a memory configured to store instructions executable by the processor (par[0134]: the central processing and storage unit may not be present and all processing and storage may be done locally on electronic device 218 and/or electronic device 219.), the instructions, when executed, are operable to: 
obtain, from the wearable device, at least one of the one or more motion signals (par[0135]: The processor might be programmed to disable all motion-detection related circuitry, with exception of an accelerometer. The processor could then monitor accelerometer sensor data and if those data indicate an actual or prominent food intake activity such as a bite or sip gesture, then the processor could activate additional circuitry, such as a data recording mechanism. The processor might use the accelerometer sensor data to monitor a pitch of the wearer's arm); 
obtain, from the wearable device, at least one of the one or more biological indicators of the user (par[0070], [0156]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors. Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type. Information obtained from the non-real-time analysis and learning subsystem 105 may also be used, optionally in combination with information from one or more sensors 627, to predict or facilitate the detection of a probable, imminent or actual start/end of a food intake event.); 
correlate the at least one biological indicators of the user with the one or more motion signals (par[0285]: Cross-correlated analytics sub-system 1604 may combine the predicted drinking gestures with other sensor data to predict more accurately if someone is consuming a drink that contains alcohol and estimate the amount of alcohol consumed. Examples of other sensor data may include but are not limited to measuring hand vibration, heart rate, voice analysis, skin temperature, measuring blood, breath chemistry or body chemistry).
Vleugels does not explicitly disclose the system operable to: determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators.
Manion discloses the system operable to: determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators (fig 2:202 & fig 3, par[0029], [0032], [0034], [0037]: The hydration monitoring unit may be combined with either the fluid dispensing unit or the fluid excretion module. The fluid excretion module 204 may further include components to measure other characteristics regarding the user. These other characteristics may include the user's heart rate, the user's body temperature, and an activity level of the user. The measurements may be made using accelerometers, temperature sensors, and pressure sensors. This data may also be provided to the hydration monitor 202. The hydration monitor 202 may combine the data to determine a hydration status of the user. The user may then be informed of their hydration status periodically or upon being prompted by the user. FIG. 3 is an example chart 300 showing changes in a user's hydration status over time. The chart 300 may show fluid loss (represented by the line 304) and fluid gained (represented by the line 302) by a user over a period of time. The chart 300 may be an example of the hydration monitoring system 100 and/or the hydration monitoring system 200 tracking input and output (loss) of fluid over time to determine when to provide an alert to a user to hydrate or not hydrate).
One of ordinary skill in the art would be aware of both the Vleugels and the Manion references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the drinking event feature as disclosed by Manion to gain the functionality of controlling a hydration monitoring system by including a code for monitoring a hydration status based on a combination of intake and output fluid information, and alerting the user when the user is in an undesirable hydration status, such as slightly dehydrated or dehydrated, for example, which should inform the user to consume fluid, such as water or a sports drink.

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of Jafari et al. (US2016/0055316A1) hereafter Jafari.
Regarding claim 2, Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more motion signals is pre- processed using dynamic time warping.
Jafari discloses the wearable device wherein the one or more motion signals is pre- processed using dynamic time warping (par[0075]: A first template signal corresponding to the first action, such as the template signal illustrated by plot 510 in FIG. 5A, is used to identify a first motion signal segment 620 of motion signals 610. In some examples, a sliding or moving window may be used to attempt to match the first template signal against motion signals 610 by utilizing the dynamic time warping (DTW) technique. DTW is known to be an effective matching algorithm for measuring similarity between two time series which may have different lengths or durations, as discussed in D. Berndt and J. Clifford, “Using dynamic time warping to find patterns in time series,” KDD Workshop, Seattle, Wash., vol. 10, no. 16., pp. 359-370, 1994; and E. Keogh and M. Pazzani, “Derivative dynamic time warping,” Proceedings of SIAM International Conference on Data Mining, Chicago, Ill., 2001, both of which are incorporated by reference in their entireties.).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and Jafari  references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the dynamic time warping feature as disclosed by Jafari to gain the functionality of supplying invariance against signal warping by shifting and scaling in the time axis, or Doppler effect, and providing an effective measuring the similarity between two or more time series that have different lengths and durations.

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of Arnold et al. (US2016/0007934A1) hereafter Arnold.
Regarding claim 7, Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more biological indicators includes a surge in the heart rate.
Arnold discloses the wearable device wherein the one or more biological indicators includes a surge in the heart rate (par[0080]: PPG data can use used to calculate a user's heart rate by measuring the time between peaks or by calculating a dominant frequency in the optical signal. For most users, heart rate drops soon after onset of sleep and continues dropping over the course of sleep until early in the morning. Heart rate rises when the users wake up or during short disturbances during sleep. Measuring heart rate allows us to better identify periods of sleep. Further, heart rate is a good indicator to separate periods of sleep from periods of lying still, which could confuse a motion sensor like an accelerometer. Some users do not see this characteristic drop in heart rate with sleep. Such users can be identified after they wear the wearable electronic device for a few days and a different algorithm can be used on such users.).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and Arnold references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the surging heart feature as disclosed by Arnold to gain the functionality of calculating the respiration rate of the user by providing the difference of the user’s heart rate from his average resting heart for a personalized measure of how his heart rate has dropped.

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of Augustine (US2016/0038036A1).
Regarding claim 9, Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more biological indicators includes a decrease in tissue temperature and/or a decrease in tissue temperature with respect to the ambient temperature.
Augustine discloses the wearable device wherein the one or more biological indicators includes a decrease in tissue temperature and/or a decrease in tissue temperature with respect to the ambient temperature (par[0085]: The effect of this lateral dissipation on the temperature dissipation curve is minimized by creating a relatively large distance between the centrally located skin temperature sensor 102 and the lateral edge 212 of the heated area. However, the thermal equilibrium between the peripheral and core thermal compartments 202, 200 will be lost in time because of collateral blood flow between the heated and the surrounding un-heated peripheral compartment 202 tissues. This will cause the skin temperature to slowly decrease below core temperature).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and Augustine references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the tissue temperature features as disclosed by Augustine to gain the functionality of providing reliable, non-invasive, accurate, inexpensive and fast (less than 3 minutes) device for measuring core body temperature from the skin surface is needed by determining when equilibrium has been reached, because it is difficult to visually determine the point of equilibrium. .

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of Graindorge et al. (US2015/0224018A1) hereafter Graindorge.
Regarding claim 10, Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more biological sensors includes a respiration detector, and the one or more biological indicators includes a pause in breathing.
Graindorge discloses the wearable device wherein the one or more biological sensors includes a respiration detector, and the one or more biological indicators includes a pause in breathing (par[0044]: The device includes a sensor configured to detect an occurrence of an apnea or hypopnea episode. The controller activates the generator upon detection of the apnea or hypopnea episode and disables the generator on the detection of the end of the apnea or hypopnea episode).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and Graindorge references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the breathing features as disclosed by Graindorge to gain the functionality of detecting an occurrence of an apnea or hypopnea episode, and activating the generator upon detection of the apnea or hypopnea episode and disabling the generator on the detection of the end of the apnea or hypopnea episode.

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of Podhajsky et al. (US2015/0088431A1) hereafter Podhajsky.
Regarding claim 11, Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more biological sensors includes a near-infrared spectrometer, and the one or more biological indicators includes an increase in tissue perfusion and/or blood volume.
Podhajsky discloses the wearable device wherein the one or more biological sensors includes a near-infrared spectrometer (fig 1:104, par[0038]: there may be a plurality of LEDs, wherein one LED may be a light source and another LED may be a sensor. In another implementation (not shown), the light sensor 104 may be a near infrared spectrometer and the light source 108 may provide light in the near infrared wavelength. In another implementation (not shown), where there is sufficient ambient light, the hydration monitoring system consists of using only a photodetector or other optical sensor), and the one or more biological indicators includes an increase in tissue perfusion and/or blood volume (par[0019], [0020]: Absorption of a specific wavelength of light energy is dependent on the amount of oxygenated blood in the vessels. Since the heart is a pulsatile pump, blood enters the arteries intermittently with each heartbeat increasing vascular volume and/or pressure. Vessels expand and contract, in response to the changing pressure in the vessels. At the same time, pressure is also dependent on surrounding tissue, which may comprise as much as 60-80% water. When the vessels expand and relax, the amount of blood volume in the observed tissue increases and decreases. The compliance ability to distend and increase volume by pressure of the vessels changes in rhythm with the heartbeat. As overall tissue hydration increases, the compliance of the vessels, both centrally and peripherally, is reduced, and there is more resistance to pressure in the vasculature. The light absorption in the tissue has a pulsatile component that varies in rhythm with the heartbeat. As the heart beats, the volume of blood increases and travels as a pressure wave through the circulatory system. As blood volume increases in the arteries, the received light intensity reduces. As blood volume in the arteries decreases, the light transmission increases ).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and Podhajsky references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the tissue perfusion features as disclosed by Podhajsky to gain the functionality of initiating data collection, unlocking an electronic device, transmitting data to a remote location, or other activity that can be used by an electronic device on which the sensors are located or a remote electronic device, in which the data collection based on an absolute level of the oxygenated hemoglobin concentration (HbO.sub.2) and reduced hemoglobin (HHb), and corresponding total hemoglobin concentration, hemoglobin index and hydration index, can be calculated that enables the oxygenation/saturation of a tissue to be established.
 
8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of He et al. (US2018/0061221A1) hereafter He.
Regarding claim 12, Vleugels in view of Manion discloses the wearable device wherein the one or more biological indicators includes a blood oxygen saturation, a heart rate, a heart rate variation, a blood pressure, and/or a respiration rate (Vleugels par[0070]: Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type). 
Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more biological sensors includes a photoplethysmography monitor.
He discloses the wearable device wherein the one or more biological sensors includes a photoplethysmography monitor (fig 1:100/101; par[0029], [0034], [0035]: the detection unit 101 may comprise at least one of a sound sensor, a brightness sensor, a temperature sensor, a humidity sensor, a pressure sensor and a PhotoPlethysmoGraphy (PPG) sensor. The sensor 301a may comprise a PPG sensor capable of reflecting HRV state parameters).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and He references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the photoplethysmography features as disclosed by He to gain the functionality of detecting a change in a blood volume in living tissues by optoelectronic means, and collecting the physiological data and/or pathological data of the user.

9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleugels in view of Manion, and further in view of McKenna (US2010/0081960A1).
Regarding claim 13, Vleugels in view of Manion discloses the wearable device wherein the one or more biological sensors includes a bioimpedance monitor (Vleugels par[0070]: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors).
Vleugels in view of Manion does not explicitly disclose the wearable device wherein the one or more biological indicators includes tissue hydration variation.
McKenna discloses the wearable device wherein the one or more biological indicators includes tissue hydration variation (par[0032]: The sensor housing 54 may also include one or more emitters 56 and any suitable number of detectors 58 for use in detecting tissue hydration. Both the bioimpedance sensor 50 and the water fraction optical components 56 and 58 may communicate with the monitor 20 through common cable 60. By incorporating a measurement of lean body water to provide a correction factor to standard bioimpedance calculations, variations in tissue hydration may be accounted for. The use of spectrophotometric devices in combination with bioimpedance sensing provides the advantage of early detection, allowing for proper treatment and preventative measures to be taken to assist in normalizing a patient's condition. Additionally, both bioimpedance and spectrophotometric devices are non-invasive, which provides an advantage related to ease of use).
One of ordinary skill in the art would be aware of both the Vleugels, Manion and McKenna references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Vleugels to implement the hydration variation features as disclosed by McKenna to gain the functionality of providing information related to the lean body water of the patient's tissue, a correction factor to standard bioimpedance calculations, variations in tissue hydration may be accounted for the advantage of early detection, allowing for proper treatment and preventative measures to be taken to assist in normalizing a patient's condition. Additionally, both bioimpedance and spectrophotometric devices are non-invasive, which provides an advantage related to ease of use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 3, 6, 8, 14, 16-17 and 20are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16639976 hereafter C1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 3, 6, 8, 14, 16-17 and 20 of the instant application are anticipated or fall entirely within the scope of the claims 1, 14 and 17-18 of C-1.

Instant Application # 16643454
Co-pending Application # C1
1. A wearable device comprising: at least one motion sensor operable to detect one or more motion signals; a processor coupled to the at least one motion sensor; one or more biological sensors coupled to the processor and operable to detect one or more biological indicators of a user; and a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: obtain, from the at least one motion sensor, at least one of the one or more motion signals; obtain, from the one or more biological sensors, at least one of the one or more biological indicators of the user; correlate the at least one biological indicators of the user with the detected one or more motion signals; and determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators.
1. (Original) A wearable device operable to provide recommendations for a user, the wearable device comprising: at least one sensor operable to detect motion of the wearable device; a processor coupled to the at least one sensor; a biological sensor coupled to the processor and operable to detect a biological indicator of the user; and a memory that is operable to store instructions to cause the wearable device to: obtain at least one biological indicator of the user; correlate the biological indicator of the user with the detected motion in time; determine one or more input events based on one or more of the at least one biological indicator or detected motion, each input event including an input activity and input duration; create an input log for every determined one or more input events, wherein the input log includes an entry for each corresponding input event that includes at least one of the input activity, input duration, and/or input time; determine one or more output events based on one or more of the at least one biological indicator or detected motion, each output event including an output activity and/or output duration; create an output log for every determined one or more output events, wherein the output log includes an entry for each corresponding output event that includes at least one of the output activity, output duration, and/or output time; and determine a net balance of the user based on the determined one or more input events and one or more output events, wherein the net balance is determined by the one or more input events minus the one or more output events.
3. (Original) The wearable device of claim 1, wherein the at least one motion sensor includes an inertial motion unit, an accelerometer, a magnetometer, and/or a gyroscope.
17. (Original) The wearable device as recited in claim 1, wherein the at least one sensor operable to detect motion of the wearable device includes one or more of a gyroscope, an accelerometer, a magnetometer, or a global positioning system component.
6. The wearable device of claim 1, wherein the one or more biological sensors includes a heart rate sensor, and the one or more biological indicators includes a heart rate and/or a heart rate variation.
14. (Original) The wearable device of claim 1, wherein the biological sensor is operable to detect a heart rate, a heart rate variation, a respiration rate, a blood oxygen saturation level, skin temperature, skin perfusion, and/or sounds associated with a biological event.
8. (Original) The wearable device of claim 1, wherein the one or more biological sensors includes a thermometer, and the one or more biological indicators includes tissue temperature and ambient temperature.
18. (Original) The wearable device as recited in claim 1, further comprising one or more of a thermometer component operable to measure a temperature of skin of the user and surrounding ambient temperature, a near-infrared spectrometer operable to monitor chromophores that 5Attorney Docket No.: 085150-Pending constitute a tissue of the user, a bioimpedance monitor, a photoplethysmograph monitor, a heart rate monitor, an ambient light sensor, an atmospheric pressure sensor, an altitude sensor, a relative humidity sensor, a scale, a microphone, and/or a localization sensor.
14. (Original) The wearable device of claim 1, wherein the one or more biological sensors includes an atmospheric pressure sensor, an altitude sensor, a relative humidity sensor, a microphone, a clock, an event marker, and/or a camera.
18. (Original) The wearable device as recited in claim 1, further comprising one or more of a thermometer component operable to measure a temperature of skin of the user and surrounding ambient temperature, a near-infrared spectrometer operable to monitor chromophores that Attorney Docket No.: 085150-Pending constitute a tissue of the user, a bioimpedance monitor, a photoplethysmograph monitor, a heart rate monitor, an ambient light sensor, an atmospheric pressure sensor, an altitude sensor, a relative humidity sensor, a scale, a microphone, and/or a localization sensor.
16. (Original) The wearable device of claim 1, further comprising: one or more additional sensors coupled to the processor and operable to detect one or more additional indicators, and the instructions are further operable to: obtain, from the one or more additional sensors, at least one of the one or more additional indicators; correlate the at least one additional indicator with the at least one biological indicators of the user and the detected one or more motion signals; determine that the drink event is detected based on the correlation between the at least one additional indicator and the one or more motion signals and the at least one biological indicators.
1. (Original) A wearable device operable to provide recommendations for a user, the wearable device comprising: at least one sensor operable to detect motion of the wearable device; a processor coupled to the at least one sensor; a biological sensor coupled to the processor and operable to detect a biological indicator of the user; and a memory that is operable to store instructions to cause the wearable device to: obtain at least one biological indicator of the user; correlate the biological indicator of the user with the detected motion in time; determine one or more input events based on one or more of the at least one biological indicator or detected motion, each input event including an input activity and input duration; create an input log for every determined one or more input events, wherein the input log includes an entry for each corresponding input event that includes at least one of the input activity, input duration, and/or input time; determine one or more output events based on one or more of the at least one biological indicator or detected motion, each output event including an output activity and/or output duration; create an output log for every determined one or more output events, wherein the output log includes an entry for each corresponding output event that includes at least one of the output activity, output duration, and/or output time; and determine a net balance of the user based on the determined one or more input events and one or more output events, wherein the net balance is determined by the one or more input events minus the one or more output events.
17. (Original) The wearable device as recited in claim 1, wherein the at least one sensor operable to detect motion of the wearable device includes one or more of a gyroscope, an accelerometer, a magnetometer, or a global positioning system component.
17. The wearable device of claim 16, wherein the one or more additional sensors includes a global position system component, and the one or more additional indicators includes a physical location.
17. (Original) The wearable device as recited in claim 1, wherein the at least one sensor operable to detect motion of the wearable device includes one or more of a gyroscope, an accelerometer, a magnetometer, or a global positioning system component.
20. (Original) A system comprising: a wearable device including: at least one motion sensor operable to detect one or more motion signals; a processor coupled to the at least one motion sensor; one or more biological sensors coupled to the processor and operable to detect one or more biological indicators of a user; and a mobile device communicatively coupled with the wearable device, the mobile device including a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: obtain, from the wearable device, at least one of the one or more motion signals; obtain, from the wearable device, at least one of the one or more biological indicators of the user; correlate the at least one biological indicators of the user with the one or more motion signals; and determine that a drink event is detected based on the correlation between the one or more motion signals and the at least one biological indicators.
1. (Original) A wearable device operable to provide recommendations for a user, the wearable device comprising: at least one sensor operable to detect motion of the wearable device; a processor coupled to the at least one sensor; a biological sensor coupled to the processor and operable to detect a biological indicator of the user; and a memory that is operable to store instructions to cause the wearable device to: obtain at least one biological indicator of the user; correlate the biological indicator of the user with the detected motion in time; determine one or more input events based on one or more of the at least one biological indicator or detected motion, each input event including an input activity and input duration; create an input log for every determined one or more input events, wherein the input log includes an entry for each corresponding input event that includes at least one of the input activity, input duration, and/or input time; determine one or more output events based on one or more of the at least one biological indicator or detected motion, each output event including an output activity and/or output duration; create an output log for every determined one or more output events, wherein the output log includes an entry for each corresponding output event that includes at least one of the output activity, output duration, and/or output time; and determine a net balance of the user based on the determined one or more input events and one or more output events, wherein the net balance is determined by the one or more input events minus the one or more output events.


2.	Claims 4-5, 15 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C1, in view of Vleugels et al. (US2017/0220772A1) hereafter Vleugels. 
Regarding claim 4 of the instant application, C-1 does not explicitly disclose the wearable device wherein the one or more motion signals is processed by a machine learning classification technique.
Vleugels discloses the wearable device wherein the one or more motion signals is processed by a machine learning classification technique (Vleugels par[0239], [0262]: A machine classifier, as part of the processing system (but can also be a separate computer system, and possibly separated by a network of some kind), determines from a gesture envelope what class of gesture might have resulted in that gesture envelope's sensor data and details of the gesture. For example, the machine classifier might output that the sensor data indicates or suggests that a person wearing a bracelet that includes sensors was taking a walk, talking a bite to eat, or pointing at something. Gestures 914, characterized by features and a label, may then be fed into Classifier Training module 915 to produce a trained statistical model that can be used by the Detector subsystem. Classifier Training module 915 may use a statistical model such as a decision tree model, a K-nearest neighbors model, a Support Vector Machine model, a neural networks model, a logistic regression model or other model appropriate for a machine classification).  
One of ordinary skill in the art would be aware of both the C-1 and Vleugels references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the machine learning classification feature as disclosed by Vleugels to gain the functionality of controlling a hydration monitoring system by including a code for monitoring a hydration status based on a combination of intake and output fluid information, and alerting the user when the user is in an undesirable hydration status, such as slightly dehydrated or dehydrated, for example, which should inform the user to consume fluid, such as water or a sports drink.                                                                                                                                                                                                                                                                                                                                                                                                                           

Regarding claim 5 of the instant application, C-1 in view of Vleugels discloses the wearable device of claim 4, wherein the machine learning classification technique includes k-nearest neighbor classifier and/or a neural network classifier (Vleugels par[0262]: Gestures 914, characterized by features and a label, may then be fed into Classifier Training module 915 to produce a trained statistical model that can be used by the Detector subsystem. Classifier Training module 915 may use a statistical model such as a decision tree model, a K-nearest neighbors model, a Support Vector Machine model, a neural networks model, a logistic regression model or other model appropriate for a machine classification). 

Regarding claim 15 of the instant application, C-1 does not explicitly disclose the wearable device wherein the one or more biological indicators includes atmospheric pressure, altitude, humidity, sounds associated with eating and/or drinking, time, span of time, images and/or videos associated with drinking.
Vleugels discloses the wearable device wherein the one or more biological indicators includes atmospheric pressure, altitude, humidity, sounds associated with eating and/or drinking, time, span of time, images and/or videos associated with drinking (Vleugels par[0091], [0185]: information about a user's pace of eating or drinking may be inferred from analyzing and comparing multiple images captured at different times during the course of a food intake even. one camera may be used to capture one or more images of food items that are on a plate, table or other stationary surface, and a second camera may be used to capture one or more images of food items that are being held by the user, such as for example finger foods or drinks).
One of ordinary skill in the art would be aware of both the C-1 and Vleugels references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the machine learning camera feature as disclosed by Vleugels to gain the functionality of controlling a hydration monitoring system by including a code for monitoring a hydration status based on a combination of intake and output fluid information, and alerting the user when the user is in an undesirable hydration status, such as slightly dehydrated or dehydrated, for example, which should inform the user to consume fluid, such as water or a sports drink.

Regarding claim 18 of the instant application, C-1 does not explicitly disclose the wearable device wherein the physical location includes a restaurant and/or a bar.
Vleugels discloses the wearable device wherein the physical location includes a restaurant and/or a bar (Vleugels par[0283]: Cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or a predicted activity is an eating activity if GPS coordinates indicate that the person is at a restaurant. Cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or a predicted activity is an eating activity if it occurs at a time of day for which past behavior indicates that the user typically engages in eating at this time of the day. In yet another example of the present disclosure, cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or that a predicted activity is an eating activity if the predicted gesture or predicted activity is preceding or following a calendar event or phone call conversation if past behavior indicates that the user typically eats preceding or following similar calendar events (e.g., with same attendee(s), at certain location, with certain meeting agenda, etc.) or phone call conversation (e.g., from specific phone number)).
One of ordinary skill in the art would be aware of both the C-1 and Vleugels references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the location feature as disclosed by Vleugels to gain the functionality of localizing and controlling a hydration monitoring system by including a code for monitoring a hydration status based on a combination of intake and output fluid information, and alerting the user when the user is in an undesirable hydration status, such as slightly dehydrated or dehydrated, for example, which should inform the user to consume fluid, such as water or a sports drink.

Regarding claim 19 of the instant application, C-1 does not explicitly disclose the wearable device wherein the physical location is determined by a calendar, events and/or postings on one or more social media applications, ambient light, UV exposure, humidity, altitude, images, videos, and/or previously visited locations
Vleugels discloses the wearable device wherein the physical location is determined by a calendar, events and/or postings on one or more social media applications, ambient light, UV exposure, humidity, altitude, images, videos, and/or previously visited locations (Vleugels par[0283]: Cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or a predicted activity is an eating activity if it occurs at a time of day for which past behavior indicates that the user typically engages in eating at this time of the day. In yet another example of the present disclosure, cross-correlated analytics sub-system 1604 may increase the confidence level that a predicted gesture is an eating gesture or that a predicted activity is an eating activity if the predicted gesture or predicted activity is preceding or following a calendar event or phone call conversation if past behavior indicates that the user typically eats preceding or following similar calendar events (e.g., with same attendee(s), at certain location, with certain meeting agenda, etc.) or phone call conversation (e.g., from specific phone number)). 
One of ordinary skill in the art would be aware of both the C-1 and Vleugels references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the calendar feature as disclosed by Vleugels to gain the functionality of localizing and controlling a hydration monitoring system by including a code for monitoring a hydration status based on a combination of intake and output fluid information, and alerting the user when the user is in an undesirable hydration status, such as slightly dehydrated or dehydrated, for example, which should inform the user to consume fluid, such as water or a sports drink.

2.	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of Jafari et al. (US2016/0055316A1) hereafter Jafari.
Regarding claim 2, C-1 does not explicitly disclose the wearable device wherein the one or more motion signals is pre- processed using dynamic time warping.
Jafari discloses the wearable device wherein the one or more motion signals is pre- processed using dynamic time warping (par[0075]: A first template signal corresponding to the first action, such as the template signal illustrated by plot 510 in FIG. 5A, is used to identify a first motion signal segment 620 of motion signals 610. In some examples, a sliding or moving window may be used to attempt to match the first template signal against motion signals 610 by utilizing the dynamic time warping (DTW) technique. DTW is known to be an effective matching algorithm for measuring similarity between two time series which may have different lengths or durations, as discussed in D. Berndt and J. Clifford, “Using dynamic time warping to find patterns in time series,” KDD Workshop, Seattle, Wash., vol. 10, no. 16., pp. 359-370, 1994; and E. Keogh and M. Pazzani, “Derivative dynamic time warping,” Proceedings of SIAM International Conference on Data Mining, Chicago, Ill., 2001, both of which are incorporated by reference in their entireties.).
One of ordinary skill in the art would be aware of both the C-1 and Jafari  references since both pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the dynamic time warping feature as disclosed by Jafari to gain the functionality of supplying invariance against signal warping by shifting and scaling in the time axis, or Doppler effect, and providing an effective measuring the similarity between two or more time series that have different lengths and durations.

3.	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of Arnold et al. (US2016/0007934A1) hereafter Arnold.
Regarding claim 7, C-1 does not explicitly disclose the wearable device wherein the one or more biological indicators includes a surge in the heart rate.
Arnold discloses the wearable device wherein the one or more biological indicators includes a surge in the heart rate (par[0080]: PPG data can use used to calculate a user's heart rate by measuring the time between peaks or by calculating a dominant frequency in the optical signal. For most users, heart rate drops soon after onset of sleep and continues dropping over the course of sleep until early in the morning. Heart rate rises when the users wake up or during short disturbances during sleep. Measuring heart rate allows us to better identify periods of sleep. Further, heart rate is a good indicator to separate periods of sleep from periods of lying still, which could confuse a motion sensor like an accelerometer. Some users do not see this characteristic drop in heart rate with sleep. Such users can be identified after they wear the wearable electronic device for a few days and a different algorithm can be used on such users.).
One of ordinary skill in the art would be aware of both the C-1 and Arnold references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the surging heart feature as disclosed by Arnold to gain the functionality of calculating the respiration rate of the user by providing the difference of the user’s heart rate from his average resting heart for a personalized measure of how his heart rate has dropped.

4.	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of Augustine (US2016/0038036A1).
Regarding claim 9, C-1 does not explicitly disclose the wearable device wherein the one or more biological indicators includes a decrease in tissue temperature and/or a decrease in tissue temperature with respect to the ambient temperature.
Augustine discloses the wearable device wherein the one or more biological indicators includes a decrease in tissue temperature and/or a decrease in tissue temperature with respect to the ambient temperature (par[0085]: The effect of this lateral dissipation on the temperature dissipation curve is minimized by creating a relatively large distance between the centrally located skin temperature sensor 102 and the lateral edge 212 of the heated area. However, the thermal equilibrium between the peripheral and core thermal compartments 202, 200 will be lost in time because of collateral blood flow between the heated and the surrounding un-heated peripheral compartment 202 tissues. This will cause the skin temperature to slowly decrease below core temperature).
One of ordinary skill in the art would be aware of both the C-1 and Augustine references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the tissue temperature features as disclosed by Augustine to gain the functionality of providing reliable, non-invasive, accurate, inexpensive and fast (less than 3 minutes) device for measuring core body temperature from the skin surface is needed by determining when equilibrium has been reached, because it is difficult to visually determine the point of equilibrium. .

5.	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of Graindorge et al. (US2015/0224018A1) hereafter Graindorge.
Regarding claim 10, C-1 does not explicitly disclose the wearable device wherein the one or more biological sensors includes a respiration detector, and the one or more biological indicators includes a pause in breathing.
Graindorge discloses the wearable device wherein the one or more biological sensors includes a respiration detector, and the one or more biological indicators includes a pause in breathing (par[0044]: The device includes a sensor configured to detect an occurrence of an apnea or hypopnea episode. The controller activates the generator upon detection of the apnea or hypopnea episode and disables the generator on the detection of the end of the apnea or hypopnea episode).
One of ordinary skill in the art would be aware of both the C-1 and Graindorge references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the breathing features as disclosed by Graindorge to gain the functionality of detecting an occurrence of an apnea or hypopnea episode, and activating the generator upon detection of the apnea or hypopnea episode and disabling the generator on the detection of the end of the apnea or hypopnea episode.

6.	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of Podhajsky et al. (US2015/0088431A1) hereafter Podhajsky.
Regarding claim 11, C-1 does not explicitly disclose the wearable device wherein the one or more biological sensors includes a near-infrared spectrometer, and the one or more biological indicators includes an increase in tissue perfusion and/or blood volume.
Podhajsky discloses the wearable device wherein the one or more biological sensors includes a near-infrared spectrometer (fig 1:104, par[0038]: there may be a plurality of LEDs, wherein one LED may be a light source and another LED may be a sensor. In another implementation (not shown), the light sensor 104 may be a near infrared spectrometer and the light source 108 may provide light in the near infrared wavelength. In another implementation (not shown), where there is sufficient ambient light, the hydration monitoring system consists of using only a photodetector or other optical sensor), and the one or more biological indicators includes an increase in tissue perfusion and/or blood volume (par[0019], [0020]: Absorption of a specific wavelength of light energy is dependent on the amount of oxygenated blood in the vessels. Since the heart is a pulsatile pump, blood enters the arteries intermittently with each heartbeat increasing vascular volume and/or pressure. Vessels expand and contract, in response to the changing pressure in the vessels. At the same time, pressure is also dependent on surrounding tissue, which may comprise as much as 60-80% water. When the vessels expand and relax, the amount of blood volume in the observed tissue increases and decreases. The compliance ability to distend and increase volume by pressure of the vessels changes in rhythm with the heartbeat. As overall tissue hydration increases, the compliance of the vessels, both centrally and peripherally, is reduced, and there is more resistance to pressure in the vasculature. The light absorption in the tissue has a pulsatile component that varies in rhythm with the heartbeat. As the heart beats, the volume of blood increases and travels as a pressure wave through the circulatory system. As blood volume increases in the arteries, the received light intensity reduces. As blood volume in the arteries decreases, the light transmission increases ).
One of ordinary skill in the art would be aware of both the C-1 and Podhajsky references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the tissue perfusion features as disclosed by Podhajsky to gain the functionality of initiating data collection, unlocking an electronic device, transmitting data to a remote location, or other activity that can be used by an electronic device on which the sensors are located or a remote electronic device, in which the data collection based on an absolute level of the oxygenated hemoglobin concentration (HbO.sub.2) and reduced hemoglobin (HHb), and corresponding total hemoglobin concentration, hemoglobin index and hydration index, can be calculated that enables the oxygenation/saturation of a tissue to be established.
 
7.	Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of He et al. (US2018/0061221A1) hereafter He.
Regarding claim 12, C-1 discloses the wearable device wherein the one or more biological indicators includes a blood oxygen saturation, a heart rate, a heart rate variation, a blood pressure, and/or a respiration rate (Vleugels par[0070]: Examples of sensor data include motion data, temperature, heart rate, pulse, galvanic skin response, blood or body chemistry, audio or video recording and other sensor data depending on the sensor type). 
C-1 does not explicitly disclose the wearable device wherein the one or more biological sensors includes a photoplethysmography monitor.
He discloses the wearable device wherein the one or more biological sensors includes a photoplethysmography monitor (fig 1:100/101; par[0029], [0034], [0035]: the detection unit 101 may comprise at least one of a sound sensor, a brightness sensor, a temperature sensor, a humidity sensor, a pressure sensor and a PhotoPlethysmoGraphy (PPG) sensor. The sensor 301a may comprise a PPG sensor capable of reflecting HRV state parameters).
One of ordinary skill in the art would be aware of both the C-1 and He references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the photoplethysmography features as disclosed by He to gain the functionality of detecting a change in a blood volume in living tissues by optoelectronic means, and collecting the physiological data and/or pathological data of the user.

7.	Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over C-1 in view of McKenna (US2010/0081960A1).
Regarding claim 13, C-1 discloses the wearable device wherein the one or more biological sensors includes a bioimpedance monitor (claim 17: Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, Global Positioning Systems (GPS) circuit, microphones, galvanic skin response sensors, thermometers, ambient light sensors, UV sensors, electrodes for electromyographic (“EMG”) potential detection, bio-impedance sensors, spectrometers, glucose sensors, touchscreen or capacitive sensors).
C-1 does not explicitly disclose the wearable device wherein the one or more biological indicators includes tissue hydration variation.
McKenna discloses the wearable device wherein the one or more biological indicators includes tissue hydration variation (par[0032]: The sensor housing 54 may also include one or more emitters 56 and any suitable number of detectors 58 for use in detecting tissue hydration. Both the bioimpedance sensor 50 and the water fraction optical components 56 and 58 may communicate with the monitor 20 through common cable 60. By incorporating a measurement of lean body water to provide a correction factor to standard bioimpedance calculations, variations in tissue hydration may be accounted for. The use of spectrophotometric devices in combination with bioimpedance sensing provides the advantage of early detection, allowing for proper treatment and preventative measures to be taken to assist in normalizing a patient's condition. Additionally, both bioimpedance and spectrophotometric devices are non-invasive, which provides an advantage related to ease of use).
One of ordinary skill in the art would be aware of both the C-1 and McKenna references since all pertain to the field of hydration monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of C-1 to implement the hydration variation features as disclosed by McKenna to gain the functionality of providing information related to the lean body water of the patient's tissue, a correction factor to standard bioimpedance calculations, variations in tissue hydration may be accounted for the advantage of early detection, allowing for proper treatment and preventative measures to be taken to assist in normalizing a patient's condition. Additionally, both bioimpedance and spectrophotometric devices are non-invasive, which provides an advantage related to ease of use.

Conclusion
US2017/0367639A1 to Findlay discloses systems and devices for acoustic monitoring of a person to detect eating and/or drinking activities. There are various “ingestion events” that can be detected by the disclosure in the various embodiments which are explained below, including intake of food or drink into the mouth cavity, mastication of food, and swallowing of food or drink. Each of these events can have their own sub-classes of more specific events; for example, the acoustic signature of mastication of food may be classed as a crackling “crunching” sound or a smoother “munching” sound and thus provide some basic discrimination food type being eaten.
US2018/0322255A1 to Connell discloses a system include, but are not limited to, monitoring or characterizing a person's wellness or condition, determining energy consumed by the person, determining hydration of the person, dehydration of the person, body temperature and heart rate of the person, other relevant measurements, or combinations of these. Such systems are able to aid, for example, a personal trainer or rehabilitation specialist for activities such as golf or tennis, general personal fitness, recovery from surgery or injury, recovery from or treatment of a medical condition, recording and tracking the person's improvement and history of development, exposure to heat or cold, exposure to allergens, or any other application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685